NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY,                          No. 16-56207

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01514-AB-MRW

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, NA, as Trustee
under Pooling and Servicing Agreement
dated 9/1/2006 Securitized Asset Backed
Receivables LLC Trust 2006-HE2 Mortgage
Pass- Through Certificates, Series 2006-
HE2, an entity of unknown form; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Niki-Alexander Shetty, aka Satish Shetty, appeals pro se from the district

court’s judgment dismissing his action alleging federal and state law claims


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relating to a foreclosure and a third-party borrower’s refinance loans. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal based on res judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th

Cir. 2002). We affirm.

      The district court properly dismissed Shetty’s action as barred by the

doctrine of res judicata because Shetty’s claims were raised, or could have been

raised, in prior actions between the parties or their privies, and those prior actions

resulted in final judgments on the merits. See id. (setting forth elements of res

judicata and noting that the doctrine of res judicata bars subsequent litigation both

of claims that were raised and those that could have been raised in a prior action);

see also Tahoe Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322
F.3d 1064, 1081 (9th Cir. 2003) (“Even when the parties are not identical, privity

may exist if there is substantial identity between parties, that is, when there is

sufficient commonality of interest” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion by taking judicial notice of

federal and state court proceedings. See Fed. R. Evid. 201(b)(2); United States v.

Woods, 335 F.3d 993, 1000-01 (9th Cir. 2003) (setting forth standard of review);

U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244,

248 (9th Cir. 1992) (explaining that a court “may take notice of proceedings in


                                           2                                     16-56207
other courts, both within and without the federal judicial system, if those

proceedings have a direct relation to matters at issue” (citation omitted)).

      The district court did not abuse its discretion by denying Shetty’s motion for

default judgment against GF Mortgage, Inc. See NewGen, LLC v. Safe Cig, LLC,

840 F.3d 606, 616 (9th Cir. 2016) (setting forth standard of review and factors

relevant to entering a default judgment).

      We reject as unsupported by the record Shetty’s contention that the district

court did not rule on his motion to strike, and reject as meritless his contention that

the appearance of appellees’ counsel was not authorized.

      Appellees’ request for judicial notice (Docket Entry No. 13) is granted in

part. With respect to Exhibit 2, we take judicial notice of only the fact that the

document was filed in the Southern District of New York in Hernandez v. Wells

Fargo Bank, N.A., et al., No. 1:14-cv -07701-VEC (S.D.N.Y. Dec. 19, 2014).

Appellees’ request for judicial notice is otherwise granted.

      AFFIRMED.




                                            3                                   16-56207